                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LEO PELLEGRINO                                      : CIVIL ACTION
                                                     :
                        v.                           :
                                                     :
 EPIC GAMES, INC.                                    : NO. 19-1806


                                             ORDER

       AND NOW, this 31st day of March, 2020, upon consideration of Defendant Epic Games,

Inc.’s “Motion to Dismiss” (Docket No. 14), all documents filed in connection therewith, and the

Oral Argument held on March 3, 2020, and for the reasons stated in the accompanying

Memorandum, IT IS HEREBY ORDERED that the Motion is GRANTED IN PART and

DENIED IN PART as follows:

       1. The Motion is GRANTED with respect to Counts I, II, III, IV, V, VII, and VIII, and

           these claims are DISMISSED with prejudice.

       2. The Motion is GRANTED with respect to Count VI insofar as Count VI is based on a

           false designation of origin theory, and the claim in Count IV is DISMISSED with

           prejudice insofar as it is based on that theory.

       3. The Motion is DENIED with respect to Count VI insofar as Count VI is based on a

           false endorsement theory.

       4. Defendant shall file an Answer to the Complaint no later than April 15, 2020.



                                                      BY THE COURT:


                                                      /s/ John R. Padova
                                                      John R. Padova, J.
